319 S.W.3d 914 (2010)
TEXANS UNITING FOR REFORM AND FREEDOM, Appellant,
v.
Amadeo SAENZ, Jr., P.E., Individually and in his Official Capacity as Executive Director of the Texas Department of Transportation; Coby Chase, Individually and in his Official Capacity as Director of the Texas Department of Transportation Government and Public Affairs Division; Texas Department of Transportation; and Texas Transportation Commission, Appellees.
No. 03-08-00475-CV.
Court of Appeals of Texas, Austin.
August 20, 2010.
*916 Charles Riley, Riley & Riley, Attorneys at Law, San Antonio, TX, for Appellant.
Susan Desmarais Bonnen, Kristina W. Silcocks, Assistant Attorneys General, Austin, TX, for Appellees.
Before Justices PATTERSON, PEMBERTON and WALDROP.

OPINION
BOB PEMBERTON, Justice.
Texans Uniting for Reform and Freedom (TURF) appeals a district court judgment dismissing, on a plea to the jurisdiction, its suit against appellees Amadeo Saenz, Jr., P.E., individually and in his official capacity as Executive Director of the Texas Department of Transportation; Coby Chase, individually and in his official capacity as Director of the Texas Department of Transportation Government and Public Affairs Division; the Texas Department of Transportation (TxDOT); and the Texas Transportation Commission (Commission). In two issues, TURF argues that the district court (1) erred in granting appellees' plea and (2) abused its discretion in denying it a continuance and adjudicating appellees' "merits-based" plea through preliminary proceedings rather than trial. For the reasons explained below, we will overrule these contentions and affirm the district court's judgment.

BACKGROUND
Within the last decade, the Texas Legislature has enacted significant changes to the manner in which Texas's transportation infrastructure is financed, constructed, and maintained. Among these enactments *917 have been legislation authorizing the Commission to designate a statewide system of highways, toll roads, and other modes of transportation facilities known as the "Trans-Texas Corridor" (TTC);[1] empowering TxDOT to develop and operate TTC facilities either directly or through the participation of governmental or private entities (with private participation to be encouraged "[t]o the maximum extent practical and economical");[2] and expanding the agency's power to toll both new and existing state highway infrastructure.[3] However, as TxDOT and the Commission proceeded with steps to make these sorts of projects a reality, issues related to the tolling of new or existing roads and the TTC concept proved to be controversial.
Particularly controversial were TxDOT's plans to build two TTC projectsTTC-35, which would run roughly parallel to current Interstate 35, and TTC-69, which would run roughly parallel to current U.S. Highway 59. Simply described, the planning process for each project included, among other steps, several rounds of public meetings or hearings to elicit public input concerning whether the project should be built in particular areas and the viability of alternative potential routes. The process would culminate in either a "no-build option" or a "tier one" environmental-impact statement concerning a several mile-wide "preferred corridor," which would be submitted for approval by the Federal Highway Administration. Assuming the project proceeded through "tier one," the process would essentially be repeated in a "tier 2" in which the environmental impact of specific routes and transportation facilities would be assessed.
As this process continued, in the latter half of 2006 TxDOT hired a marketing firm to provide creative services, media placement, and website development for what appellees term "a statewide public information effort to inform and educate the public about meeting Texas' transportation needs." In June 2007, an advertising campaignwith the slogan "Keep Texas Moving"was launched, with television, radio, print, billboard, and internet advertisements that emphasized what were portrayed as the need for and benefits of toll projects and the TTC concept.[4] While some advertising ran statewide, the campaign was focused on cities in or near the TTC-69 study area, and to some extent, major cities along the TTC-35 study area.
Also, in January 2007, TxDOT contracted with a public affairs consulting firm, the Rodman Company, to provide communications and outreach concerning the TTC to various specific audiences at the local, state, and federal levels, including local officials. Among the stated goals of Rodman's "Texas Outreach" work plan were "to identify highly targeted leadership audiences and communicate with them directly to improve their understanding of TxDOT's goals and strategies, and increase support for TxDOT programsparticularly the Trans-Texas Corridor and tolling." Rodman was also to provide "Federal Outreach" to "educate audiences about issues of importance to [TxDOT] and the successful implementation of TxDOT's federal legislative agenda." Rodman also assisted with planning and organizing for TxDOT a series of "town hall" meetings along the TTC-69 corridor.
*918 Appellant TURF describes itself as "a non-profit organization whose mission is to educate the public about the Texas government's new shift to tolling using controversial financing called public-private partnerships[,] ... the tolling of existing corridors, ... the eminent domain abuse inherent in these claims (confiscating private land to give to a private company for commercial gain)," and the TTC. TURF adds that it is "a grassroots group of taxpaying Texans who are asking for reforms that require accountability and good public policy as well as promoting non-toll, sensible transportation solutions." In September 2007, TURF's founder and director, Terri Hall, filed an original petition seeking injunctive and declaratory relief to restrain, as illegal, TxDOT's expenditures of public funds on the KTM campaign or "lobbying" of governmental units concerning toll roads or TTC projects. Named as defendants were TxDOT's then-executive director and appellee Chase. The defendants responded with a plea to the jurisdiction asserting, among other grounds, sovereign immunity and lack of standing. Multiple rounds of amendments to the pleadings and pleas to the jurisdiction followed. Ultimately, TURF proceeded as the sole plaintiff, naming appellees Saenz, Chase, TxDOT, and the Commission as defendants.
A hearing on the defendants' plea to the jurisdiction was initially set for October 18, 2007. On that day, the district court granted TURF a ninety-day continuance. The hearing was ultimately reset for March 20, 2008. During the interim, the parties conducted discovery, including depositions of Saenz, Chase, and other TxDOT employees. Both parties filed discovery products, affidavits, and other evidence in connection with the pending plea.
On the morning of March 20, 2008, prior to the hearing, TURF filed an amended petition (which also incorporated its evidence by reference) and another motion for continuance seeking additional time for discovery. The district court took the continuance motion under advisement and proceeded with the hearing. At the hearing's conclusion, the court also took the plea under advisement. Approximately two weeks after the hearing, TURF moved to supplement the record with additional documents.
The district court ultimately granted both TURF's motion to supplement the record and appellees' plea to the jurisdiction. It rendered judgment dismissing TURF's suit in its entirety. This appeal followed.

ANALYSIS
In two issues on appeal, TURF argues that the district court (1) erred in granting appellees' plea to the jurisdiction and (2) abused its discretion in denying it a continuance and adjudicating, at the pretrial stage, appellees' "merits-based" plea to the jurisdiction.

Standard and scope of review
A plea to the jurisdiction challenges a trial court's authority to decide a case. See Texas Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225-26 (Tex. 2004). Analysis of whether this authority exists begins with the plaintiff's live pleadings. Id. at 226. The plaintiff has the initial burden of alleging facts that affirmatively demonstrate the trial court's jurisdiction to hear the cause. Id. (citing Texas Ass'n of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 446 (Tex.1993)). Whether the plaintiff met this burden is a question of law that we review de novo. Id. We construe the pleadings liberally, taking them as true, and look to the pleader's intent. Id.; Texas Logos, L.P. v. Brinkmeyer, 254 S.W.3d 644, 659 (Tex. App.-Austin 2008, no pet.). If the pleadings *919 do not contain sufficient facts to affirmatively demonstrate the trial court's jurisdiction but do not affirmatively demonstrate incurable defects in jurisdiction, the issue is one of pleading sufficiency, and the plaintiff should be afforded the opportunity to amend. Miranda, 133 S.W.3d at 226-27. If, on the other hand, the pleadings affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction may be granted without allowing the plaintiff an opportunity to amend. Id. at 227.
When resolving issues presented by the plea to the jurisdiction, we may consider evidence that the parties have submitted and must do so when necessary to resolve the jurisdictional issues. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex.2000). In fact, in a plea to the jurisdiction, a party may present evidence to negate the existence of a jurisdictional fact alleged in the pleadings, which we would otherwise presume to be true. See Miranda, 133 S.W.3d at 227. To the extent the challenge implicates the merits of the plaintiff's cause of action, the party asserting the plea has the burden of negating a genuine issue of material fact as to the jurisdictional fact's existence, in a manner similar to a traditional summary-judgment motion. See id. at 227-28. Whether the party meets this burden is a question of law that we review de novo. Id. at 228. If the pleading requirement has been met and the party challenging jurisdiction submits evidence that implicates the merits of the pleader's cause of action, we take as true all evidence favorable to the pleader and indulge every reasonable inference and resolve any doubts in the pleader's favor. Id.[5]
To invoke the district court's subject-matter jurisdiction, a claimant must have the standing required by the state constitution. See Texas Ass'n of Bus., 852 S.W.2d at 443-45. TURF claims associational standing to assert its claims on behalf of its members. To have standing to sue on its members' behalf, TURF must demonstrate that: (1) its members would otherwise have standing to sue in their own right; (2) the interests the organization seeks to protect are germane to the organization's purposes; and (3) neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit. Id. at 445-46. At this juncture, the sole disputed element is whether TURF's members would have standing to sue in their own right.
To have standing to challenge a governmental action or assert a public right (the sort of claims TURF asserts on behalf of its members), a claimant generally must demonstrate that he has suffered a particularized injury distinct from that of the general public. See Bland Indep. Sch. Dist., 34 S.W.3d at 555-56. However, there is a narrow exception to that rulea taxpayer has standing to seek prospective injunctive or declaratory relief to restrain the illegal expenditure of public funds, even without showing a distinct injury. See id. at 556; Hendee v. Dewhurst, 228 S.W.3d 354, 373-74, 378-79 & n. 31 (Tex. App.-Austin 2007, pet. denied). TURF relies on this exception as the basis for the individual standing of its members. Specifically, TURF assertsand it appears undisputed on appealthat its membership includes state taxpayers who would have individual standing to sue to restrain ongoing illegal state expenditures. Further, TURF insists, it has stated claims *920 that appellees are making "illegal expenditures" within the meaning of this exception.
Importantly, these principles confer standing on taxpayers only to assert claims to restrain prospective governmental expendituresmoney that has not yet been spent. See Bland Indep. Sch. Dist., 34 S.W.3d at 556-58. As long as the public money has not yet been spent, the taxpayer is considered to have a justiciable interest in ensuring that the money not be spent illegally. See id. at 556 ("`When a taxpayer brings an action to restrain the illegal expenditure ... of tax money he sues for himself, and it is held that his interest in the subject-matter is sufficient to support the action. ...'" (quoting Hoffman v. Davis, 128 Tex. 503, 100 S.W.2d 94, 95 (1937))). However, once the money has been spent, a cause of action based on the past expenditures belongs to the taxing entity alone. See id. The Texas Supreme Court has also explained that this distinction rests upon a balancing of taxpayers' interests in restraining illegal spending of their tax dollars with the interest in avoiding disruption of governmental operations. See id. at 555-58.
Independent from the question of TURF's standing, but somewhat related to it, is the issue of whether its claims are barred by sovereign immunity. Absent waiver by the legislature, sovereign immunity generally deprives courts of subject-matter jurisdiction over suits against the State, its agencies, or officers or employees acting within their official capacity. See City of El Paso v. Heinrich, 284 S.W.3d 366, 369-76 (Tex.2009). In its attempt to invoke the district court's subject-matter jurisdiction, TURF relies on the "ultra vires" exception to sovereign immunity, which permits a plaintiff to sue a state official in his official capacity (thereby binding the State through its agent) for prospective injunctive or declaratory relief to restrain the official from violating statutory or constitutional provisions. See id. at 372-73, 377. Sovereign immunity does not bar such suits because, in concept, acts of state officials that are not lawfully authorized are not considered to be acts of the State, and the remedy of compelling such officials to comply with the law, while binding on the State, "do[es] not attempt to exert control over the state [but] attempt[s] to reassert the control of the state." Id. at 372-73 (emphasis added).
To assert a valid ultra vires claim, the claimant "must not complain of a government officer's exercise of discretion, but rather must allege, and ultimately prove, that the officer acted without legal authority or failed to perform a purely ministerial act." Id. at 372. Otherwise, the suit, even if seeking only prospective declaratory or injunctive relief, implicates sovereign immunity because it seeks to control state action. See id. Additionally, even if the suit complains of ultra vires actions, the remedy sought cannot have the effect of awarding retrospective monetary relief against the State or other relief that would independently implicate sovereign immunity. See id. at 369-76; Creedmoor-Maha Water Supply Corp. v. Texas Comm'n on Envtl. Quality, 307 S.W.3d 505, 515 (Tex.App.-Austin 2010, no pet.).
As detailed below, TURF complains of the same acts as both "illegal expenditures" and "ultra vires" acts. With respect to both complaints, it is not enough that TURF pleads or argues legal conclusions that appellees are violating statutory provisions. Rather, TURF has the initial burden of alleging facts that affirmatively demonstrate the district court's subject-matter jurisdiction. See Miranda, 133 S.W.3d at 226. And "we construe the statutory ... provisions that are implicated, *921 apply them to the facts [TURF] has pled and that were not negated by evidence [per Miranda], and determine whether [TURF] has alleged acts that would constitute violations of the relevant. . . statutory provisions." Creedmoor-Maha Water Supply Corp., 307 S.W.3d at 516 (citing Director of Dep't of Agric. & Env't v. Printing Indus. Ass'n, 600 S.W.2d 264, 265-70 (Tex.1980); Hendee, 228 S.W.3d at 368-69)).
Before turning to this analysis, however, we observe that TURF's claims against some of the appellees are barred by sovereign immunity regardless of whether it has otherwise invoked the district court's subject-matter jurisdiction. The Texas Supreme Court has recently clarified that an ultra vires suit (1) must be asserted against a state official in his official capacity, and (2) even while the remedy binds the State and thus has the same practical effect as a judgment against the State itself, "the governmental entities themselvesas opposed to their officers in their official capacityremain immune from suit." See Heinrich, 284 S.W.3d at 373. Thus, even assuming TURF has standing to assert its claims, it cannot, through reliance on the ultra vires exception, avoid the sovereign immunity of TxDOT and the Commission. Consequently, its claims against those appellees are barred unless the legislature has waived that immunity. TURF has not pled or otherwise demonstrated such a waiver with respect to its ultra vires claims against TxDOT and the Commission. Although TURF cites prior statements from this Court to the effect that the UDJA "waives" sovereign immunity with respect to an ultra vires suit, Heinrich and other recent Texas Supreme Court decisions have clarified that the UDJA's waiver is limited to suits challenging the validity of certain governmental ordinances or statutes. See id. at 373 & n. 6; accord Texas Dep't of Ins. v. Reconveyance Servs., Inc., 306 S.W.3d 256, 257-59 (Tex.2010) (per curiam). Accordingly, we hold, as an initial matter, that the district court did not err in dismissing TURF's claims against TxDOT and the Commission for want of subject-matter jurisdiction.[6]
This leaves Saenz and Chase, whom TURF has purported to sue in both their official and individual capacities. Heinrich again guides us in narrowing the parties and issues in dispute. In that case, the supreme court indicated that injunctive relief to control a governmental unit's spending would "necessarily" come from the governmental unit rather than individual members of its governing body, meaning that the plaintiff must sue an appropriate agent of the unit in his or her official capacity to obtain that relief. See Heinrich, 284 S.W.3d at 377. The same is true here. The remedy TURF seeks in its suitrestraining state spendingwould lie against Saenz and Chase in their official rather than individual capacities. TURF's complaints on appeal are limited to challenging the dismissal of its claims seeking these remedies. To the extent TURF is complaining about the dismissal of its "individual" claims against Saenz and Chase, it has presented nothing for review. See Tex.R.App. P. 33.1.
We now turn to whether TURF invoked the district court's subject-matter jurisdiction to adjudicate its claims against Saenz and Chase in their official capacities (the "officials"). Specifically, we consider whether the facts TURF has alleged and that were not negated by evidence constitute *922 violations of the statutory provisions on which TURF relies.

TURF's claims
On appeal, TURF argues that it stated claims predicated on violations of three prohibitions in chapter 556 of the government code, as well as violations of the federal Hatch Act.

Government code section 556.004
TURF urges that it stated a claim that the officials are violating government code section 556.004. This section provides:
Sec. 556.004. PROHIBITED ACTS OF AGENCIES AND INDIVIDUALS.
(a) A state agency may not use any money under its control, including appropriated money, to finance or otherwise support the candidacy of a person for an office in the legislative, executive, or judicial branch of state government or of the government of the United States. This prohibition extends to the direct or indirect employment of a person to perform an action described by this subsection.
(b) A state officer or employee may not use a state-owned or state-leased motor vehicle for a purpose described by Subsection (a).
(c) A state officer or employee may not use official authority or influence or permit the use of a program administered by the state agency of which the person is an officer or employee to interfere with or affect the result of an election or nomination of a candidate or to achieve any other political purpose.
(d) A state employee may not coerce, attempt to coerce, command, restrict, attempt to restrict, or prevent the payment, loan, or contribution of any thing of value to a person or political organization for a political purpose.
(e) For purposes of Subsection (c), a state officer or employee does not interfere with or affect the results of an election or nomination if the individual's conduct is permitted by a law relating to the individual's office or employment and is not otherwise unlawful.
Tex. Gov't Code Ann. § 556.004 (West 2004). A state employee who violates subsections (c) or (d) of section 556.004 is subject to immediate termination of employment, see id. § 556.007 (West 2004), and a state agency is prohibited from using appropriated funds to compensate such employees, state officers who violate subsection (c), or state officers or employees who violate subsections (a) or (b) of section 556.004. See id. § 556.008 (West 2004).
On appeal, TURF relies on subsection (c) of section 556.004. It asserts that the facts it alleged in its pleadings that were not conclusively negated by evidence demonstrate that the officials' "actions in spending public money on the `Keep Texas Moving' campaign" constitute a prohibited use of their official authority or influence or the permitting of the use of a program they administer "to achieve [a] political purpose" within the meaning of this provision.[7] The parties' arguments on this point center on conclusory assertions that KTM advertisements and communications are "political" in nature, as TURF urges, versus merely "informational" or "educational," as the officials insist. To determine whether TURF has stated a claim for a violation of subsection (c), however, we *923 must first determine what the legislature meant by "political purpose" in that provision.
Statutory construction presents a question of law that we review de novo. See State v. Shumake, 199 S.W.3d 279, 284 (Tex.2006). Our primary objective in statutory construction is to give effect to the legislature's intent. See id. We seek that intent "first and foremost" in the statutory text. Lexington Ins. Co. v. Strayhorn, 209 S.W.3d 83, 85 (Tex.2006). "Where text is clear, text is determinative of that intent." Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex.2009) (op. on reh'g) (citing Shumake, 199 S.W.3d at 284; Alex Sheshunoff Mgmt. Servs. v. Johnson, 209 S.W.3d 644, 651-52 (Tex.2006)). We consider the words in context, not in isolation. State v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002). We rely on the plain meaning of the text, unless a different meaning is supplied by legislative definition or is apparent from context, or unless such a construction leads to absurd results. See Entergy Gulf States, Inc., 282 S.W.3d at 437; City of Rockwall v. Hughes, 246 S.W.3d 621, 625-26 (Tex.2008); see also Tex. Gov't Code Ann. § 311.011 (West 2005) ("Words and phrases shall be read in context and construed according to the rules of grammar and common usage," but "[w]ords and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, shall be construed accordingly."). We should also read every word, phrase, and expression in a statute as if it were deliberately chosen, and likewise presume that words excluded from the statute are done so purposefully. See Shook v. Walden, 304 S.W.3d 910, 917 (Tex.App.-Austin 2010, no pet.). Our analysis of the statutory text is also informed by the presumptions that "the entire statute is intended to be effective" and that "a just and reasonable result is intended," Tex. Gov't Code Ann. § 311.021(2), (3) (West 2005), and consideration of such matters as "the object sought to be attained," "circumstances under which the statute was enacted," legislative history, and "common law or former statutory provisions, including laws on the same or similar subjects." Id. § 311.023(1)-(4) (West 2005). Similarly, we assume that when enacting a statute, the legislature was aware of the background law and acted with reference to it. See Acker v. Texas Water Comm'n, 790 S.W.2d 299, 301 (Tex. 1990). However, only when the statutory text is ambiguous "do we `resort to rules of construction or extrinsic aids.'" Entergy Gulf States, Inc., 282 S.W.3d at 437 (quoting In re Estate of Nash, 220 S.W.3d 914, 917 (Tex.2007)).
Although the legislature used the term "political purpose" in both subsection (c) and (d) of section 556.004, it did not define the term anywhere in chapter 556. All other things being equal, the adjective "political," like its noun form, "politics," can have a range of meanings. In its most general sense, "politics" refers to the science of the organization or administration of government,[8] and "political" is that which relates to government or the conduct of government.[9] The legislature used *924 "political" in this sense elsewhere in chapter 556section 556.0055 regulates the use of state funds for "lobbying" by "political subdivisions." See Tex. Gov't Code Ann. § 556.0055 (West 2004). The terms also have narrower (and sometimes pejorative) connotations relating to the grappling between individuals and groups for power, leadership, and influence over government, especially through electoral or partisan competition.[10] Additionally, a third set of definitions, somewhere in between the other two in their scope and generality, refers to the formulation and influencing of governmental policy, as distinguished from the administration of such policy.[11]
We can quickly conclude that the legislature did not intend to incorporate the first definition of "political" in subsection (c). Assuming that meaning of "political" in subsection (c), the provision would prohibit state employees from using their official authority or influence or permitting the use of a state agency program to achieve a purpose related to government or the conduct of government. The legislature could not possibly have intended to mandate governmental inaction, and we must reject such a construction. See T.C.R. v. Bell County Dist. Atty's Office, 305 S.W.3d 661, 671-72 (Tex.App.-Austin 2009, no pet.) (discussing "absurd results" limitation on textual literalism, whereby we reject constructions that legislature could not possibly have intended); see also Tex. Gov't Code Ann. § 311.021(2), (3) (we are to presume that "the entire statute is intended to be effective" and that "a just and reasonable result is intended"). However, the remaining potential definitions and constructions require further analysis. It is not inconceivable that the legislature intended subsection (c) to prohibit state employees from using official authority or influence or permitting use of state programs to impact the formulation of broader public policy, as opposed to merely exercising delegated powers to implement and administer such policy. Alternatively, subsection (c) could have been intended to more narrowly prohibit state employees from using official authority and influence or permitting use of state programs to help particular individuals or groups gain power, leadership, and influence over government *925 and the policymaking process through electoral or partisan competition.
We can obtain additional guidance regarding the meaning of "political purpose" from the structure of subsection (c). Within subsection (c), the legislature prohibited state officers and employees from using their official authority or influence or permitting state programs (1) to affect the result of an election; (2) to affect the nomination of a candidate; or (3) to achieve "any other political purpose." This usage demonstrates that the legislature considered the first two purposes (affecting election results or candidate nominations) to be "political purposes." Further, the fact that the legislature preceded the catch-all phrase "any other political purpose" with two specific examples of "political purposes" is also significant. Under the rule of ejusdem generis, when words of a general nature are used in connection with the designation of particular objects or things, we generally presume that the legislature intended to limit the general words to the same class or kinds as the specific examples. See Hilco Elec. Coop. v. Midlothian Butane Gas Co., 111 S.W.3d 75, 81 (Tex.2003) ("[T]he rule of ejusdem generis . . . provides that when words of a general nature are used in connection with the designation of particular objects or classes of persons or things, the meaning of the general words will be restricted to the particular designation."); Hightower v. State Comm'r of Educ., 778 S.W.2d 595, 598 (Tex.Civ.App.-Austin 1989, no writ) (applying ejusdem generis in construing "other full-time professional employee" to be limited to jobs entailing same types of activities as specific job classifications that preceded it in statute); see also Hilton v. Southwestern Bell Tel. Co., 936 F.2d 823, 828 (5th Cir. 1991) (per curiam) (ejusdem generis rule "is one of limitation, restricting general terms, such as `any other' and `and the like,' which follow specific terms, to matters similar to those specified"). Applying that guidepost here, it indicates that the legislature in subsection (c) viewed "political purposes" to mean purposes similar in kind or nature to achieving or aiding the nomination or election of candidates.[12]
Also instructive are subsection (c)'s historical origins. The statute that became government code chapter 556 was originally enacted in 1983. Act of May 28, 1983, 68th Leg., R.S., ch. 579, 1983 Tex. Gen. Laws 3763, 3763-65. As enacted, the statute's prohibitions included only those found in current subsections (c) and (d), as well as the language found in current subsection (e). See id. at § 3, 1983 Tex. Gen. Laws 3763, 3763-64.[13] These types of restrictions *926 have a long history in American law, dating back to as early as the Civil Service Act of 1883, also known as the Pendleton Act, in which Congress created a merit-based civil service, eschewing "the spoils system under which federal employees came and went, depending upon party service and changing administrations rather than meritorious performance." See United States Civil Serv. Comm'n v. National Ass'n of Letter Carriers, 413 U.S. 548, 557-59, 93 S. Ct. 2880, 37 L. Ed. 2d 796 (1973) (summarizing this history). To prevent the former "mixing of partisan politics and routine federal service" from undermining the merit system, id., Congress provided that "no person in the public service is for that reason under any obligations to contribute to any political fund, or to render any political service," and that "no person in said service has any right to use his official authority or influence to coerce the political action of any person of body." Id. at 558, 93 S. Ct. 2880 (quoting Pendleton Act). Additional limitations on federal employees' political activities were subsequently imposed by rule, Civil Service Commission decisions, and statute, most prominently the Hatch Act, which was also extended to certain employees of state governmental entities that receive federal funds. Letter Carriers, 413 U.S. at 559-63, 93 S. Ct. 2880; see 5 U.S.C. §§ 1501-08 (state and local employees), 7221-26 (federal employees). As the United States Supreme Court has observed, these limitations advanced the goals of ensuring that covered employees impartially execute the laws "without bias or favoritism for or against any political party or group or the members thereof," preventing a "rapidly expanding Government work force" from being "employed to build a powerful . . . political machine," ensuring that "employment and advancement in the Government service not depend on political performance," and shielding employees "from pressure and express or tacit invitation to vote in a certain way or perform political chores in order to curry favor with superiors." Letter Carriers, 413 U.S. at 566-67, 93 S. Ct. 2880. In light of these origins and purposes, the federal courts have long held that the "political" activities targeted by the enactments are partisan political activities, those directed toward the success of a political party. See United Pub. Workers v. Mitchell, 330 U.S. 75, 100, 67 S. Ct. 556, 91 L. Ed. 754 (1947).
Some version of these restrictions on government employees' political activities has since been replicated in every state, including Texas. Although there appear to be no reported Texas judicial decisions on point, the Attorney General, analyzing statutes with language materially similar to subsections (c) and (d) of section 556.004, has concluded that the Texas enactments are modeled on the Hatch Act and prohibit only partisan or electoral political activities. See Opinion No. MW-149 (1980) (restriction on DPS employees); Opinion No. M-1099 (1972) (restrictions on department of public welfare employees). Courts applying other states' parallel political-activity restrictions have reached similar conclusions. See Bauers v. Cornett, 865 F.2d 1517, 1524-27 (8th Cir.1989) (Missouri prohibition on soliciting financial assistance from state employees for "any political party, candidate, political fund, or publication, or for any other political purpose" tied to elections having substantial *927 political-party participation); Montana Sports Shooting Ass'n, Inc. v. State of Montana, 344 Mont. 1, 185 P.3d 1003, 1005-09 (2008) (prohibition against agency employee using "official authority or influence for the purpose of . . . influencing the political actions of any person or body" did not bar agency employees from lobbying legislature; U.S. Supreme Court's precedents supported "decision to limit the phrase `political actions' to partisan politics"); Heidtman v. City of Shaker Heights, 163 Ohio St. 109, 126 N.E.2d 138, 142-43 (1955) (city employee's circulating of initiative petition did not violate local prohibition on "political activity"; term referred to "politics in its narrower partisan sense").
We must presume that the legislature was familiar with these connotations of "political" purpose when enacting a statute of this type. See State v. Young, 265 S.W.3d 697, 703 (Tex.App.-Austin 2008, pet. denied). These connotations, along with the structure of subsection (c), lead us to conclude that the legislative focus of government code section 556.004, subsection (c), is on preventing state officers and employees from using their official authority or influence or permitting the use of state agency programs to achieve "political purposes" related to candidate elections and partisan politics, as opposed to achieving more general influence on public policy. TURF complains only of the latter.
In its live petition, TURF alleges that "[f]ollowing a legislative session [2007] in which it was roundly criticized for its advocacy of an expansive toll road policy, TxDOT launched a political campaign called "Keep Texas Moving" ("KTM") in an attempt to advocate a public policy of tolling most roads in Texas. As federal, state, and local officials debate and vote on the advisability of this policy, and the public weighs in on the issue via environmental clearance hearings, TxDOT has sought to influence this political issue with its KTM campaign." TURF further pleads that "the KTM campaign is a one-sided attempt to advocate one political point of view on a highly controversial matter that is far from politically decided" and that TxDOT is engaging in "blatant advocacy for a toll road policy throughout the state."
Similarly, TURF relies on evidence that, in its view, demonstrates that the KTM campaign is "political advocacy" intended "to skew the political debate in Texas in favor of expansive toll road policy." This includes materials from the marketing firm that devised the KTM campaign, which reflect that a major focus of the campaign was to combat what had been determined from polling to be "very low overall public awareness" regarding "the TTC and toll roads" combined with "negative press" generated by "persistent local opposition and the series of public meetings held around the state regarding the Trans-Texas Corridor." Goals of the campaign included "creat[ing] an informed public about the benefits of the TTC and tolls," "mitigat[ing] negative press," and "implement[ing] a sustainable and measurable means for TxDOT to proactively inform and involve the public on the agency's strategic initiatives." The record also includes advertisements, screen shots from the "Keep Texas Moving" website, and TxDOT training materials used to prepare representatives for talk-radio appearances, which reflect the messaging that road congestion in Texas is a problem, that Texas's population growth is outpacing traditional transportation-funding mechanisms, that TxDOT has innovative solutions for the problem that include, but are not limited to, toll roads and the TTC concept, and that toll roads and the TTC concept have numerous benefits. Citing expert affidavits, TURF attacks various TxDOT assertions *928 regarding toll roads as "slanted," "unsupported," or "false." TURF also cites evidence to the effect that issues relating to toll roads and the TTC have been controversial, that individual citizens and grassroots groups like TURF had spoken out in opposition to these sorts of projects, and that various plans and proposals related to such projects were currently being debated at public hearings and other fora.
While these allegations and evidence, if taken as true, might reflect agency efforts to influence public opinion (and, ultimately, public policy) concerning TTC projects or tolling, TURF has not alleged nor presented evidence of the sorts of "political purposes" that are the concern of subsection (c). In fact, the evidence is to the contrary. In his deposition, Chase testified that TxDOT had postponed the KTM media effort until June 2007 so it would not coincide with either the 2006 governor's race or the 2007 legislative session. We also observe that during Saenz's deposition, TURF's counsel, while questioning the witness regarding his understanding of chapter 556.004(c)'s limits, acknowledged "I know you're not doing that" when posing a hypothetical of TxDOT using "tax money to promote Governor Perry as part of its promotion of toll roads." The closest TURF comes to raising a fact issue regarding "political purpose" is an affidavit from a Bexar County commissioner who "believe[d] that TxDOT's Keep Texas Moving campaign constitutes an indirect political attack on me and other public officials who question the advisability of an extensive toll road policy" in that it "implies that those public officials . . . are not in favor of `keeping Texas moving.'" Without more, we cannot conclude that these statements raise a fact issue as to the sort of nexus with partisan and electoral politics required to violate subsection (c). We conclude that TURF has failed to state a claim to restrain actions ultra vires of section 556.004 and lacks standing to assert its claims predicated on violations of that provision.[14]

Statutory prohibitions against "lobbying" by state agencies
TURF also asserts that it stated a claim for violations of two provisions of government code chapter 556 that restrict lobbying by state agencies. First, it relies upon the following prohibition in section 556.005:
A state agency may not use appropriated money to employ, as a regular full-time or part-time or contract employee, a person who is required by Chapter 305 to register as a lobbyist.
*929 Tex. Gov't Code Ann. § 556.005(a) (West 2004). The "Chapter 305" referenced in the provision refers to chapter 305 of the government code, which requires that a person who receives a specified amount of compensation for "communicat[ing] directly with one or more members of the legislative or executive branch to influence legislation or administrative action" must register and disclose his clients and amount of compensation. See id. § 305.003-.005 (West 2005 & Supp. 2009). Second, TURF relies upon government code section 556.006:
Sec. 556.006. LEGISLATIVE LOBBYING. (a) A state agency may not use appropriated money to attempt to influence the passage or defeat of a legislative measure.
(b) This section does not prohibit a state officer or employee from using state resources to provide public information or to provide information responsive to a request.
Id. § 556.006 (West 2004).
In its live petition, TURF alleges that "TxDOT has hired lobbyists and openly lobbied local, state, and federal officials in support of TxDOT's desire to toll existing federal interstate highways and other tolling initiatives that are not yet in development." TURF further pleads that "Defendants have directed the expenditure of public funds to lobby the United States Congress in favor of a policy of expanding toll roads and tolling existing interstate highways." TURF seeks to restrain "any attempt to lobby any governmental unit or official in favor of any policy or legislative measure to expand or change toll road policy and/or any attempt to hire lobbyists required to be registered with the Texas Ethics Commission under [chapter] 305 of the [government code]."
Like TURF's allegations regarding the "political" purpose of the KTM campaign, whether the agency has "lobbied" or "hired" a "lobbyist" in any sense relevant to sections 556.005 or 556.006 depends on what those provisions mean and the specific conduct that is the basis for TURF's claims. As further elucidated by the evidence on which it relies, TURF is complaining primarily about conduct by the Rodman Company in its outreach efforts to audiences in the TTC-69 study area. Some of these efforts were aimed at gaining support for the project from local officials, including at least one instance where there is evidence that a Rodman Company subcontractor was involved in garnering a supportive formal resolution from a county commissioner's court. There was also evidence that the Rodman Company provided "Federal Outreach" to "educate audiences about issues of importance to [TxDOT] and the successful implementation of TxDOT's federal legislative agenda." In TURF's view, these facts constitute violations of section 556.006's prohibition against TxDOT's using appropriated money "to attempt to influence the passage or defeat of a legislative measure." TURF also emphasizes evidence that the Rodman Company subcontracted with Gary Bushell, L.L.P. for communications and outreach to local officials and that Gary Bushell, L.L.P., is registered under chapter 305. This, TURF reasons, constitutes a violation of section 556.005's prohibition against using appropriated money "to employ, as a regular full-time or part-time or contract employee, a person who is required by Chapter 305 to register as a lobbyist."
We do not reach these contentions because the evidence conclusively demonstrates that the Rodman Company's work in connection with the TTC-69 had ended by March 2008. As previously explained, TURF's associational standing derived from the taxpayer standing of its members is limited solely to challenging future or *930 ongoing illegal expenditures. See Bland Indep. Sch. Dist., 34 S.W.3d at 556-58. However, TURF's justiciable interest in its claimseven if meritoriousdissipated once the funds were spent. See id. at 556. Consequently, TURF lacks standing to prosecute claims predicated on the Rodman Company's actions.
TURF additionally relies on an affidavit from an attendee at the February 1, 2008 "Eminent Domain SuperConference," Hank Gilbert. Gilbert recounted that appellees' counsel of record "gave a brief overview of all the eminent domain legislation that had been presented during the 80th Regular legislative session," including H.B. 2006, which would have placed various restrictions on the eminent domain powers of governmental units.[15] According to Gilbert, counsel "listed various portions of the bill that TxDOT objected to," "by her own admittance, she attended a `closed door' meeting on behalf of TxDOT with other lobbyists," and "was asking, on their behalf (TxDOT), to include $100 million for the access portion of HB 2006." However, as with TURF's complaints about the Rodman Company's activities, TURF lacks standing to enjoin any expenditures for any activities by counsel that would have violated section 556.006, which would have occurred not later than May 2007.
Finally, TURF relies on evidence that TxDOT has long engaged in federal legislative advocacy and continues to do so. This includes deposition testimony from a TxDOT official who acknowledged that the agency has a federal legislative agenda and hired "consultant lobbyists" in Washington D.C. to help seek federal funds and other favorable measures from the Congress or federal agencies. The officials respond in part that section 556.006's lobbying prohibition does not extend to federal legislation. They observe that section 751.005 of the government code creates an agency, the Officer of State-Federal Relations (OSFR), that is authorized to advocate for federal legislation on behalf of the State. See Tex. Gov't Code Ann. § 751.005(b)(5)(C) (West Supp. 2009). OSFR is further authorized to enter into interagency contracts with other state agencies to locate staff of the other agencies in Washington D.C. to work under the OSFR director's supervision, and OSFR has done so with TxDOT. Especially in light of these legislative authorizations for federal legislative advocacy, we agree that the legislature did not intend section 556.006's lobbying prohibition to extend to federal legislation.
We conclude that TURF lacks standing to assert its claims regarding government code sections 556.005 and 556.006 and, further, has not stated a claim of ultra vires conduct with respect to TxDOT's federal legislative advocacy.

Hatch Act
Finally, in addition to relying on the foregoing prohibitions in chapter 556 of the government code, TURF asserts that it has stated a claim that expenditures made in connection with the KTM campaign violate provisions of the federal Hatch Act that extend to certain state and local government employees. See 5 U.S.C.A. §§ 1501-08 (2007). Specifically, TURF relies upon a prohibition against "a state or local officer or employee . . . directly or indirectly . . . command[ing] or advis[ing] a state or local officer or employee to pay, lend, or contribute anything of value to a political party, committee, organization, agency or person for political purposes." Id. § 1502(a)(2). As previously explained, the "political" activities and *931 purposes that are restricted by the Hatch Act have long been construed as limited to partisan political activities. See Letter Carriers, 413 U.S. at 562, 93 S. Ct. 2880; Bauers, 865 F.2d at 1523-24. There are no allegations or evidence of that sort of "political" purpose or activity here. Accordingly, TURF has not stated a claim of actions ultra vires of the Hatch Act and lacks standing to assert its claims predicated on that provision.

Conclusion regarding TURF's claims
Although the officials advance other grounds for affirming the dismissal of TURF's claims, we need not address them. For the foregoing reasons, we hold that the district court did not err in granting the officials' plea to the jurisdiction. We overrule TURF's first issue.

Procedural issues
In its second issue, TURF argues that the district court abused its discretion in refusing to grant it a second continuance of the hearing on appellees' plea to the jurisdiction. We have previously summarized the procedural history of this case, including the facts that the district court had already granted TURF one ninety-day continuance of the hearing to conduct discoverya postponement that ultimately exceeded five monthsand that TURF had the opportunity to obtain several depositions from TxDOT personnel and document discovery in the interim. Furthermore, the district court granted TURF leave after the hearing to supplement the record with over one-hundred pages of additional documentary evidence. On this record, we cannot conclude that the district court abused its discretion in denying TURF's second continuance motion.
TURF also complains that appellees' plea to the jurisdiction "deeply implicates the merits of Appellant's causes of action" and that resolution of these issues turned on intent, motive, and credibility namely, whether expenditures made in connection with the KTM campaign were motivated by a "political purpose." Consequently, TURF reasons, it was an abuse of discretion for the district court to resolve those issues at the jurisdictional stage. See Hendee, 228 S.W.3d at 369 ("[A] trial court must exercise sound discretion in determining whether a jurisdictional determination impacting the merits `should be made at a preliminary hearing or await a fuller development of the case . . . .'" (quoting Miranda, 133 S.W.3d at 227)). However, as we recently explained, "[w]hile genuine disputes over the existence of facts material to jurisdiction will preclude dismissal, see Miranda, 133 S.W.3d at 227-28, the pure legal question of whether pled and un-negated facts would establish . . . ultra vires conduct canand mustbe resolved to determine the trial court's jurisdiction, and this is true regardless of whether that issue parallels the merits." Creedmoor-Maha Water Supply Corp., 307 S.W.3d at 516 (citing Hendee, 228 S.W.3d at 368-69); see also Miranda, 133 S.W.3d at 227 (emphasizing that jurisdictional issues should be resolved "as soon as practicable"). Here, as we have detailed above, whether TURF stated claims for violations of government code section 556.004(c) or the Hatch Act turns on a pure question of lawconstruction of "political purpose" as used in those provisionsand was properly resolved by the district court in determining its subject-matter jurisdiction.
We overrule TURF's second issue.

CONCLUSION
Having overruled both of TURF's issues, we affirm the district court's judgment.
Concurring Opinion by Justice PATTERSON.
*932 JAN P. PATTERSON, Justice, concurring.
In this interlocutory appeal, appellant Texans Uniting for Reform and Freedom ("TURF") challenges the trial court's order granting the plea to the jurisdiction filed by appellees Amadeo Saenz, Jr., P.E., individually and in his official capacity as Executive Director of the Texas Department of Transportation; Coby Chase, individually and in his official capacity as Director of the Texas Department of Transportation Government and Public Affairs Division; Texas Department of Transportation; and Texas Transportation Commission ("TxDOT"). On this record and these pleadings, I concur in the majority's judgment affirming the trial court's order granting the plea to the jurisdiction.

Background
TURF is a non-profit organization whose stated mission is "to educate the public about and organize the public against TxDOT's new shift to tolling as the primary method to finance road construction." In 2007, TURF filed suit against TxDOT seeking to enjoin the use of public money for a political and lobbying campaign.[1] TURF's pleadings alleged that TxDOT's expenditure of public funds for the "Keep Texas Moving" campaign amounted to lobbying and engaging in political activities by a state agency in violation of chapter 556 of the government code. TURF sought declaratory and injunctive relief. See Tex. Gov't Code Ann. §§ 556.001-.009 (West 2004).
Included among the allegations in TURF's petition were the following assertions:
 TxDOT launched a political campaign called "Keep Texas Moving" ("KTM") in an attempt to advocate a public policy of tolling most roads in Texas.
 TxDOT has sought to influence this political issue with its KTM campaign.
 Unlike purely educational efforts such as the "Don't Mess With Texas" campaign, the KTM campaign is a one-sided attempt to advocate one political point of view on a highly controversial matter that is far from politically decided.
 TxDOT has hired lobbyists and openly lobbied local, state and federal officials in support of TxDOT's desire to toll existing federal interstate highways and other tolling initiatives that are not yet in development.
 [T]he KTM campaign and the lobbying campaign constitute state-agency sponsored political advocacy and lobbying that are prohibited by § 556.001 et seq. of the Texas Government Code and 5 U.S.C. [§] 1501 et seq.
TxDOT filed a plea to the jurisdiction, and TURF filed a motion for continuance. On October 18, 2007, the trial court granted a 90-day continuance. The hearing on TxDOT's plea to the jurisdiction was ultimately held on March 20, 2008. During the intervening period, the parties amended their pleadings[2] and conducted discovery. As part of this discovery, TURF conducted depositions of four TxDOT employeesExecutive Director Amadeo Saenz, Director of the Government and *933 Public Affairs Division Coby Chase, Helen Havelka, and Ted Houghton. In support of the allegations in its petition, TURF submitted evidence to the trial court, including excerpts from these depositions, multiple affidavits from TURF's Executive Director Terri Hall, printouts from the Keep Texas Moving website, and other documents to support the allegations in its pleadings. TxDOT also submitted evidence in support of its plea to the jurisdiction, including excerpts from depositions of Mr. Chase and Ms. Havelka, and an affidavit from Ms. Havelka.
On the morning of March 20, 2008, prior to the hearing on TxDOT's plea to the jurisdiction, TURF filed another motion for continuance seeking additional time for discovery. The trial court denied TURF's motion for continuance and took the plea to the jurisdiction under advisement. After the hearing, TURF filed a motion to supplement the record to include the "Fourth Supplemental Affidavit of Terri Hall (with attachments)." After reviewing the pleadings and considering the admissible evidence of jurisdictional facts, the trial court granted TURF's motion to supplement the record and granted TxDOT's plea to the jurisdiction.

Plea to the Jurisdiction
On appeal, TURF argues that the trial court erred in granting TxDOT's plea to the jurisdiction. Specifically, TURF argues that the trial court had jurisdiction over its claims under the Uniform Declaratory Judgments Act (the UDJA) because Amadeo Saenz, the Executive Director of TxDOT, and Coby Chase, the Director of the TxDOT Government and Public Affairs Division, acted outside their legal authority by spending appropriated funds to hire a lobbyist and engaged in lobbying and political activities designed to support the use of toll roads in Texas, including the Trans-Texas Corridor, in violation of chapter 556 of the government code and the federal Hatch Act. See Tex. Civ. Prac. & Rem. Code Ann. §§ 37.001-.009 (West 2008) (Uniform Declaratory Judgments Act); Tex. Gov't Code Ann. §§ 556.001-.009 (concerning political activities by state agencies and employees); 5 U.S.C. §§ 1501-08 (2007) (federal Hatch Act concerning political activities of certain state and local employees). The UDJA allows a person "whose rights, status, or other legal relations are affected by a statute" to "have determined any question of construction or validity arising under the . . . statute . . . and obtain a declaration of rights, status, or other legal relations thereunder." Tex. Civ. Prac. & Rem.Code Ann. § 37.004(a).
TURF has asserted ultra vires claims. See City of El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex.2009).[3] "To fall within this ultra vires exception, a suit must not complain of a government officer's exercise of discretion, but rather must allege, and ultimately prove, that the officer acted without legal authority or failed to perform a purely ministerial act." Id. Because TURF has alleged ultra vires claims, I construe the relevant statutory provisions in light of the facts pleaded and evidence submitted by the parties to determine as a matter of law whether an ultra vires act is in fact alleged. See id.; City of Rockwall v. Hughes, 246 S.W.3d 621, 625-26 (Tex. 2008) (rules of statutory construction discussed); Texas Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226-27 (Tex. 2004).


*934 A. Section 228.004

Transportation code section 228.004 authorizes TxDOT "to promote the development and use of toll projects." Tex. Transp. Code Ann. § 228.004 (West Supp. 2009). To carry out this legislative mandate, section 228.004 expressly authorizes TxDOT to "engage in marketing, advertising, and other activities" and to "enter into contracts or agreements necessary to procure marketing, advertising, or other promotional services from outside service providers." Id. The plain language of section 228.004 evidences a clear grant of discretion to TxDOT to promote the development and use of toll projects by "engag[ing] in marketing, advertising, and other activities." Id.; see also City of Rockwall, 246 S.W.3d at 625-26.
Contrary to TURF's allegations, the record reflects that the "Keep Texas Moving" campaign was a public information program implemented by TxDOT to promote the development and use of toll projects. Ms. Havelka averred that the Keep Texas Moving campaign was "a statewide public information effort to inform and educate the public about improving the transportation needs in Texas." To the extent TURF alleges that the sole purpose of the Keep Texas Moving campaign was to advocate and promote the use of toll roads in Texas, including the Trans-Texas Corridor, such allegations and purpose are consistent with the Legislature's approval of toll roads in generaland more specifically the Trans-Texas Corridor in chapter 227 of the transportation codeand TxDOT's authority to promote the development and use of toll projects in section 228.004. See Tex. Transp. Code Ann. §§ 227.001-.083, 228.004 (West Supp. 2009). As a matter of law TURF has failed to plead or present evidence creating a fact issue of an ultra vires act with regard to section 228.004. See Heinrich, 284 S.W.3d at 372; Miranda, 133 S.W.3d at 227-28.

B. Section 556.004
Section 556.004 of the government code precludes a state agency from participating in political activities such as using appropriated funds to support a candidate for office. See Tex. Gov't Code Ann. § 556.004. TURF argues that the "Keep Texas Moving" campaign was a lobbying campaign designed to achieve a political purpose in violation of section 556.004(c) because TxDOT used the Keep Texas Moving campaign to achieve a political purpose. See id. § 556.004(c).[4] In support of this argument, TURF points to evidence "that the campaign in question advances toll roads and public-private partnerships as the only solution to Texas' transportation needs" and "uses false information to advance toll roads as the only solution to Texas' transportation needs." Among other things, TURF alleges that there is evidence of "overt political activities" such as "[p]urchasing the `keeptexasmoving.com' domain name from a pro-toll political organization" and "[h]iring political consultants and lobbyists to craft pro-toll messages" for use on the Keep Texas Moving website and in radio and television advertising.
The principal question is what the Legislature intended when it barred state officials and employees from using state programs *935 to achieve a political purpose. See id. The statute does not define the phrase "political purpose." See id. § 556.004. However, read in the context of the entire provision as well as other provisions in chapter 556, section 556.004(c)'s prohibition against using a program administered by a state agency "to achieve any other political purpose" does not prohibit the type of public information effort exemplified by the Keep Texas Moving campaign. See generally id. §§ 556.004-.006; see also Phillips v. Bramlett, 288 S.W.3d 876, 880 (Tex.2009) (courts should read statutes as a whole and interpret them to give effect to every part); Jones v. Fowler, 969 S.W.2d 429, 432 (Tex.1998) (same). Accordingly, I construe this prohibition to be directed at preventing a state agency from using state programs and resources to influence the result of an election or nomination of a candidate for public office or to influence the passage or defeat of a legislative measure. See Tex. Gov't Code Ann. §§ 556.004(c), .006(a). Stated differently, section 556.004 precludes state agencies from engaging in partisan political activities.[5]
Accepting all of TURF's allegations and evidence as true, nothing in the record reflects that the Keep Texas Moving campaign was used in a manner prohibited by section 556.004. I would conclude as a matter of law that TURF has failed to plead or present evidence creating a fact issue of an ultra vires act with regard to section 556.004. See Heinrich, 284 S.W.3d at 372; Miranda, 133 S.W.3d at 227-28.

C. Section 556.005
The plain language of section 556.005(a) precludes a state agency from hiring a person who is required to register as a lobbyist under chapter 305. Tex. Gov't Code Ann. § 556.005(a); City of Rockwall, 246 S.W.3d at 625-26.[6] The record reflects that TxDOT entered into an agreement with the Rodman Company to provide services for the Keep Texas Moving campaign; the Rodman Company used the services of Gary Bushell, LLP; and Gary Bushell, LLP, is registered as a lobbyist under chapter 305 of the government code. The issue then is whether the Rodman Company's use of services provided by Gary Bushell, LLP, violates the prohibition in section 556.005(a) against state agency employment of a person who is required to register as a lobbyist under chapter 305.
Chapter 305 of the government code requires that a person who receives compensation for communicating directly with members of the state legislative or executive branch in order to influence legislation file a written statement of registration identifying the entities or persons he represents and the amount of compensation received for his services. See Tex. Gov't Code Ann. §§ 305.003-.005 (West 2005 & Supp. 2009). TURF alleges that Gary Bushell, LLP, was hired to assist TxDOT "in *936 seeking approval of local officials for tolling and the Trans-Texas Corridor/I-69 toll road." Accepting TURF's allegations as true, I cannot conclude that TxDOT's actions violated section 556.005 because the Rodman Company, not TxDOT, hired Gary Bushell, LLP, and communicating with local officialsand conducting "town hall" meetingsdoes not require registration under Chapter 305. On these facts, I cannot conclude that TxDOT officials acted outside their authority under section 556.005 in hiring the Rodman Company, who utilized the services of Gary Bushell, LLP, to communicate with local officials and conduct town hall meetings in connection with the Keep Texas Moving campaign. I would conclude as a matter of law that TURF has failed to plead or present evidence creating a fact issue of an ultra vires act under section 556.005. See Heinrich, 284 S.W.3d at 372; Miranda, 133 S.W.3d at 227-28.

D. Section 556.006
Section 556.006 prohibits a state agency from using appropriated funds to attempt to influence the passage or defeat of a legislative measure. Tex. Gov't Code Ann. § 556.006.[7] There is nothing in the record to demonstrate that TxDOT officials used the Keep Texas Moving campaign to influence the passage or defeat of a legislative measure. The Legislature enacted legislation approving the concept of the Trans-Texas Corridor in 2003. See generally Tex. Transp. Code Ann. §§ 227.001-.083. Thus, TxDOT officials could not have used the Keep Texas Moving campaign, which was not developed until 2006 or implemented until late 2007, to influence the passage of legislation in 2003. TURF has not alleged that the Keep Texas Moving campaign was used to influence the passage or defeat of any other legislative measure. Moreover, the deposition testimony from Ms. Havelka, the TxDOT employee who managed the Keep Texas Moving campaign, reflects that it was a public information tool to educate the public about the use of toll roads and to encourage the public to attend the public hearings regarding the use of toll roads. Chapter 227 of the transportation code required TxDOT to hold public hearings and seek public input on the development of the Trans-Texas Corridor. See id. § 227.013 (West Supp. 2009). In addition, section 556.006(b) expressly provides that state officers or employees are not prohibited from using state resources to provide public information or to provide information in response to a request. Tex. Gov't Code Ann. § 556.006(b). Under these circumstances and on this record, I would conclude as a matter of law that TURF has failed to plead or present evidence creating a fact issue of an ultra vires act in connection with section 556.006.

E. Federal Hatch Act and Lobbying
In support of its allegations that TxDOT officials have violated the federal Hatch Act, TURF alleges that TxDOT officials "have directed the expenditure of public funds to lobby the United States Congress in favor of a policy of expanding toll roads and tolling existing interstate highways." TURF further alleges that "the Keep Texas Moving campaign and lobbying campaign constitute state agency-sponsored political advocacy and lobbying that is prohibited by § 556.001 et seq. of the Texas *937 Government Code and 5 U.S.C. [§] 1501 et seq." TURF argues that such activities violate the federal Hatch Act and, more specifically, 5 C.F.R. § 151.121, which provides that "[a] State or local officer or employee may not . . . [d]irectly or indirectly coerce, attempt to coerce, command, or advise a State or local officer or employee to pay, lend, or contribute anything of value to a political party, committee, organization, agency, or person for a political purpose." See 5 C.F.R. § 151.121(b) (2010); see also Tex. Gov't.Code Ann. § 556.0055 (providing restrictions on lobbying expenditures).
As noted above, however, federal courts, including the United States Supreme Court, have construed the federal Hatch Act narrowly to circumscribe only partisan political activitiesi.e., activities directed toward the success of a political party. See United States Civil Serv. Comm'n v. National Ass'n of Letter Carriers, 413 U.S. 548, 568-74, 93 S. Ct. 2880, 37 L. Ed. 2d 796 (1973); Bauers v. Cornett, 865 F.2d 1517, 1524 (8th Cir.1989). As explained by the Supreme Court in Letter Carriers, the prohibition against political activity is not to be construed to prohibit political activity in nonpartisan elections or in connection with questions not specifically identified with any national or state political party, such as "questions relating to constitutional amendments, referendums, approval of municipal ordinances, and others of a similar character. . . ." Letter Carriers, 413 U.S. at 562, 93 S. Ct. 2880.
Although TURF alleges that the Keep Texas Moving campaign constitutes lobbying and political advocacy in violation of the federal Hatch Act, it does not allege that such activities are partisan activities directed toward the success of a political party. Nor does TURF point to any evidence in the record that suggests that TxDOT's activities, including the Keep Texas Moving campaign, were directed toward the success of a political party. I conclude as a matter of law that TURF has failed to plead or present evidence creating a fact issue of an ultra vires act on the part of TxDOT officials in violation of the federal Hatch Act.
With respect to its allegations that TxDOT officials have engaged in lobbying in violation of chapter 556 of the government code, I likewise construe the restrictions in chapter 556 to be directed at partisan political activities. See id. Because TURF has not alleged that TxDOT officials have engaged in partisan political activities directed toward the success of a political party, I conclude that TURF has failed to allege an ultra vires act on the part of TxDOT officials in violation of the lobbying restrictions in chapter 556 of the government code. Nor has TURF presented evidence creating a fact issue of an ultra vires act in connection with the lobbying restrictions in chapter 556 of the government code.
Having reviewed the relevant statutory provisions in light of TURF's allegations and concluded as a matter of law that TURF has failed to plead or present evidence creating a fact issue of an ultra vires act on the part of TxDOT officials in developing and implementing the Keep Texas Moving campaign to promote the development of toll projects, I conclude that TURF has not shown a waiver of sovereign immunity and, therefore, the trial court lacked jurisdiction over TURF's UDJA claims and properly granted TxDOT's plea to the jurisdiction.[8]


*938 Taxpayer Standing

To the extent TURF asserts taxpayer standing to bring its claims against TxDOT, as the majority observes, it is well settled that once a challenged expenditure has been madeeven assuming that the claim against such expenditure is meritoriousa complaining taxpayer no longer has standing to sue. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 556 (Tex.2000). As the supreme court explained in Bland, the justification for allowing taxpayer suits to enjoin the performance of illegal agreements is that the interference posed by such suits is slight compared to the protection afforded taxpayers from preventing the culmination of illegal agreements made by public officials. Id. at 558. But, once the governmental entity has made the complained-of expenditures, the balance of costs and benefits in allowing taxpayer suits shifts significantly. After the expenditures have been made, allowing taxpayer standing to challenge those expenditures threatens to interfere substantially with other taxpayers' settled expectations. Id.
The record reflects that the Keep Texas Moving campaign originated during 2006 with creative development of the campaign. The media placement, advertising, and informational website began airing to the public in June 2007. TURF filed suit in September 2007, four months after the launch of the public information effort. The work plan with Thompson Marketing and media placement for the Keep Texas Moving campaign ended September 30, 2007, leaving only repayment for these services to be made. Allowance of a taxpayer action to prohibit payment for these services, which have already been rendered, threatens substantial interference with governmental actions and other taxpayers' settled expectations. See id. at 556-57. Because standing is a component of subject matter jurisdiction, I agree with the majority that the trial court properly granted TxDOT's plea to the jurisdiction against TURF's claims of taxpayer standing.[9]See Texas Ass'n of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993).
Finding no error in the trial court's order granting TxDOT's plea to the jurisdiction and denying TURF's motion for continuance, I concur in the majority's judgment affirming the trial court's order.
NOTES
[1]  See generally Tex. Transp. Code Ann. §§ 227.001-083 (West Supp. 2009).
[2]  See id. §§ 227.021-.023.
[3]  See generally id. §§ 228.001-254 (West Supp. 2009).
[4]  The visual materials featured a "Keep Texas Moving" logo.
[5]  A somewhat different standard applies when a challenge to a jurisdictional fact's existence does not implicate the merits. See University of Tex. v. Poindexter, 306 S.W.3d 798, 806 (Tex.App.-Austin 2009, no pet.).
[6]  In the alternative, TURF's claims against TxDOT and the Commission were properly dismissed for the same reasons that we affirm dismissal of TURF's claims against Saenz and Chase in their official capacity, discussed below.
[7]  There is no dispute that each official is either a "state officer" or "state employee," and the distinction between the two statutory categories is not material to this case. See Tex. Gov't Code Ann. § 556.001(3), (4) (West 2004). Likewise, there is no dispute that TxDOT is a "state agency" under chapter 556. See id. § 556.001(2) (West 2004).
[8]  See Black's Law Dictionary 1277 (9th ed. 2009) ("[t]he science of the organization and administration of the state"); Webster's Ninth New Collegiate Dictionary 911 (1984) ("the art or science of government"); see also id. ("the total complex of relations between people in society").
[9]  See Black's Law Dictionary 1276 ("of or relating to the conduct of government"); Webster's Ninth New Collegiate Dictionary 910 (1984) ("of and relating to government, a government, or the conduct of government," "organized in governmental terms"); see also Margraves v. State, 56 S.W.3d 673, 687 & n. 6 (Tex.App.-Houston [14th Dist.] 2001, no pet.) (citing dictionary definition of "political" as "of or pertaining to public policy . . . relating to affairs of state or administration" in distinguishing "political" use of state aircraft from "personal" use); Heidtman v. City of Shaker Heights, 163 Ohio St. 109, 126 N.E.2d 138, 143 (1955) (quoting dictionary definition of "politics" as "the branch of civics that treats of the principles of civil government and the conduct of state affairs; the administration of public affairs in the interest of peace, prosperity and safety of the state; statecraft; political science; in a wide sense embracing the science of government and civil polity").
[10]  See Black's Law Dictionary 1277 ("politics" includes "[t]he activity or profession of engaging in political affairs"); Webster's Ninth New Collegiate Dictionary 910-11 (1984) ("politics" includes "the art or science concerned with winning and holding control over a government . . . competition between competing interest groups or individuals for power and leadership (as in a government). . . political life esp. as a principal activity or profession . . . political activities characterized by artful and often dishonest practices. . . the political opinions or sympathies of a person" and "political" includes "of, relating to, or involving politics and esp. party politics"); see also Heidtman, 126 N.E.2d at 143 ("politics" includes "political affairs in a party sense; the administration of public affairs or the conduct of political matters so as to carry elections and secure public office; party intrigues; political wirepulling; trickery").
[11]  Webster's Ninth New Collegiate Dictionary 911 ("politics" includes "the art or science concerned with guiding or influencing governmental policy" and "political" includes "of, relating to, or concerned with the making as distinguished from the administration of governmental policy").
[12]  The legislature's use of "political purpose" in subsection (d) is not inconsistent with this construction. There, as previously noted, the legislature barred certain actions by state employees to influence other persons' contributions or loans of things of value "to a person or political organization for a political purpose." Tex. Gov't Code Ann. § 556.004(d) (West 2004). "Political organization," like "political purpose," is not defined. However, subsection (d) implies that acts in relation to a "political organization" are not in themselves "for a political purpose," as the provision's focus is limited to influencing contributions or loans of things of value "to a person or political organization for a political purpose."
[13]  The prohibition against state agencies using appropriated money for legislative lobbying found in current section 556.006 (discussed below) did not appear until 1997, when it was added as part of a broader series of enactments related to state fiscal matters. See Act of May 28, 1997, 75th Leg., R.S., ch. 1035, § 86, sec. 556.006, 1997 Tex. Gen. Laws 3845, 3866-67. The limitations on use of state resources for supporting candidates for office contained in current subsections (a) and (b) of section 556.004, as well as current section 556.005's restrictions against state agencies employing lobbyists (discussed below) were added in a 1999 enactment intended to codify spending restrictions that had formerly been imposed through appropriations act riders. Act of May 29, 1999, 76th Leg., R.S., ch. 1498, § 1, secs. 556.004-.005, 1999 Tex. Gen. Laws 5153, 5153-54; see Senate Comm. on Finance, Bill Analysis, Tex. S.B. 177, 76th Leg., R.S., 1999.
[14]  As one of its responses to TURF's arguments concerning government code section 556.004, the officials have asserted that the KTM campaign is specifically authorized by section 228.004 of the transportation code, which provides:

The department may, notwithstanding Chapter 2113, Government Code, engage in marketing, advertising, and other activities to promote the development and use of toll projects and may enter into contracts or agreements necessary to procure marketing, advertising, or other promotional services from outside service providers.
Tex. Transp. Code Ann. § 228.004 (West Supp. 2009). Even if the KTM campaign somehow violated government code section 556.004(c), they reason, transportation code section 228.004's specific authorization would control over the general prohibition. See Tex. Gov't Code Ann. § 311.026 (West 2005). Because we have concluded that TURF has not stated a claim for violations of government code section 556.004, we do not address the implications of transportation code section 228.004. For the same reasons, we do not reach arguments advanced by TURF that section 228.004 is unconstitutional. TURF also argues that section 228.004 is preempted by the Hatch Act. While we need not reach the preemption question, we address TURF's stand-alone Hatch Act claim below.
[15]  H.B. 2006 passed both houses of the legislature but was vetoed by the governor.
[1]  The named plaintiff in TURF's original petition was Executive Director Terri Hall. TURF was substituted as the sole named plaintiff in the second amended petition filed on October 18, 2007.
[2]  The live pleadings before the trial court on March 20, 2008, were TURF's "Third Amended Original Petition and Application for Injunctive Relief, Including Temporary Restraining Order" and TxDOT's "Second Amended Plea to the Jurisdiction."
[3]  Because TURF has not shown a waiver of sovereign immunity against the Texas Department of Transportation or the Texas Transportation Commission, I agree with the majority that the trial court did not err by granting TxDOT's plea to the jurisdiction as to those state agencies. See City of El Paso v. Heinrich, 284 S.W.3d 366, 373 (Tex.2009).
[4]  Section 556.004(c) of the government code provides:

(c) A state officer or employee may not use official authority or influence or permit the use of a program administered by the state agency of which the person is an officer or employee to interfere with or affect the result of an election or nomination of a candidate or to achieve any other political purpose.
Tex. Gov't Code Ann. § 556.004(c) (West 2004).
[5]  This construction is similar to the federal courts' construction of the federal Hatch Act, see United States Civil Serv. Comm'n v. National Ass'n of Letter Carriers, 413 U.S. 548, 568-74, 93 S. Ct. 2880, 37 L. Ed. 2d 796 (1973) (explaining Congress intended only a "general proscription against partisan activities" in the Hatch Act), which I address more fully below.
[6]  Section 556.005(a) states:

(a) A state agency may not use appropriated money to employ, as a regular full-time or part-time or contract employee, a person who is required by Chapter 305 to register as a lobbyist. Except for an institution of higher education as defined by Section 61.003, Education Code, a state agency may not use any money under its control to employ or contract with an individual who is required by Chapter 305 to register as a lobbyist.
Tex. Gov't Code Ann. § 556.005(a) (West 2004).
[7]  Section 556.006 provides:

(a) A state agency may not use appropriated money to attempt to influence the passage or defeat of a legislative measure.
(b) This section does not prohibit a state officer or employee from using state resources to provide public information or to provide information responsive to a request.
Id. § 556.006.
[8]  Because I conclude the trial court lacked jurisdiction to consider TURF's claims, I agree with the majority that we need not reach other arguments raised by TxDOT, including that the case is moot.
[9]  The same analysis applies to TxDOT's expenditures for the "Forward Momentum" report published in February 2007 and the work already performed by the Rodman Company with the assistance of Gary Bushell, LLP.